Citation Nr: 0738349	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  07-06 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a gunshot wound to the left hip.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel





INTRODUCTION

The veteran had active service from December 1950 to 
September 1952.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2005 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2007).


REMAND

Service connection is in effect for residuals of a gunshot 
wound to the left hip.  Residuals of gunshot wounds can be 
rated under a diagnostic code for the resulting muscle 
impairment or limitation of motion, whichever results in a 
higher rating.  Although a VA examination was conducted in 
May 2005, the examination record does not sufficiently 
address the rating criteria for limitation of motion:  
Diagnostic Code (DC) 5252, which rates limitation of flexion 
of the thigh, provides a rating in excess of 20 percent, but 
the examination record does not indicate that the veteran's 
range of flexion was measured.  Consequently, a new 
examination is needed to determine the veteran's current 
range of motion.  

Additionally, the Board notes that the June 2002 VA examiner 
stated that there was "probable damage to muscle group 
XIII", but a subsequent VA examiner (in July 2003) only 
found injury to muscle group XVII.  In light of 38 C.F.R. 
§ 4.55(e), an opinion is needed to determine if there was 
injury to muscle group XVII, and, if so, whether there is any 
resulting impairment to the knee.


Accordingly, the case is REMANDED to the AMC for the 
following action:

1. Schedule the veteran for a VA 
examination to determine the residuals of 
the gunshot wound to the left hip.  The 
examiner is requested to state which 
muscle group(s) was (were) affected by 
the gunshot, and the residual 
impairment(s) should be specified.  Range 
of motion for all affected joints, 
particularly the left hip, should be 
reported.  All testing deemed necessary 
by the examiner should be performed and 
the results reported in detail.  The 
claims folder must be available for 
review by the examiner in conjunction 
with the examination and this fact should 
be acknowledged in the report.

2.  Thereafter, the AMC should re-
adjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

